Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 34.2 Report of Independent Registered Public Accounting Firm To the Board of Directors of CIT Communications Finance Corporation: We have examined management's assertion, included in the accompanying Report on Compliance with Applicable Servicing Criteria Pursuant to Item 1122 of Regulation AB, that CIT Communications Finance Corporation (the "Company") complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commissions Regulation AB for all publicly issued asset-backed securities transactions involving equipment loan and lease receivables originated by or acquired through the Company, which asset-backed securities transactions were issued on or after January 1, 2006 for which the Company acted as subservicer (the Platform) as of December 31, 2006, and for the year then ended, excluding criteria 1122(d)(1)(i), 1122(d)(1)(iii), 1122(d)(1)(iv), 1122(d)(2)(iv), 1122(d)(2)(vi), 1122(d)(3)(i), 1122(d)(3)(ii), 1122(d)(3)(iv), 1122(d)(4)(ix), 1122(d)(4)(x), 1122(d)(4)(xi), 1122(d)(4)(xii), 1122(d)(4)(xiii), and 1122(d)(4)(xv), which the Company has determined are not applicable to the servicing activities performed by it with respect to the Platform. As described in management's assertion, for servicing criteria 1122(d)(2)(i), 1122(d)(4)(i) and 1122(d)(4)(ii), the Company has engaged various vendors to perform the activities required by these servicing criteria.
